Per curiam.
Following a preliminary investigation by the State Disciplinary Board based on informal reports of misconduct, but prior to the issuance of a formal complaint against him, Richard E. Braun filed a petition with the State Disciplinary Board for voluntary surrender of his license to practice law. He admits violations of Standards 61, 63 and 65 of State Bar Rule 4-102 by failing to notify clients of his receipt of their funds, failing to deposit certain client funds into a separate account, and thereby commingling funds of his clients with his own funds. The State Disciplinary Board recommends that this court allow Mr. Braun to voluntarily surrender his license. This recommendation is approved and adopted.

All the Justices concur.